Citation Nr: 1022992	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-09 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the knee 
disorders.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April to May 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and May 2005 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Travel Board hearing 
before the undersigned judge in May 2007.

In January 2008, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  

In December 2009, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the Veteran's claims and 
returned the file to the Board for further appellate 
consideration of them.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's July 1962 rating 
decision denying his claims for service connection for right 
and left knee disorders (i.e., bilateral).

2.  He also did not appeal the RO's June 1997 decision 
denying his petition to reopen his previously denied claim 
for service connection for a right knee disorder.

3.  The additional evidence submitted or otherwise obtained 
since that July 1962 rating decision is cumulative or 
redundant of evidence previously of record and already 
considered and does not provide the facts necessary to 
substantiate the claim for service connection for a left knee 
disorder.



4.  The additional evidence submitted or otherwise obtained 
since that more recent June 1997 decision also is cumulative 
or redundant of evidence previously of record and already 
considered and does not provide the facts necessary to 
substantiate the claim for service connection for a right 
knee disorder.

5.  The Veteran's claim for service connection for an 
acquired psychiatric disorder is conditioned upon the 
establishment of service connection for his knee disorders, 
neither of which has been service connected; and that 
notwithstanding, there also is no competent and credible 
medical or other evidence of record otherwise suggesting he 
has an acquired psychiatric disorder related to his military 
service.


CONCLUSIONS OF LAW

1.  The July 1962 rating decision initially considering and 
denying the Veteran's claim of entitlement to service 
connection for right and left knee disorders is final.  38 
U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  As well, the more recent June 1997 decision denying his 
petition to reopen his claim of entitlement to service 
connection for a right knee disorder also is final.  
38 U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

3.  New and material evidence has not been received since 
that July 1962 decision to reopen his claim of entitlement to 
service connection for a left knee disorder.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence also has not been received 
since that more recent June 1997 decision to reopen his claim 
of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

5.  The Veteran does not have an acquired psychiatric 
disorder that was incurred in or aggravated by his military 
service or that may be presumed to have been incurred in 
service or that is proximately due to, the result of, or 
aggravated by (i.e., secondary to) a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112; 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in December 2004, 
February 2005, and February 2008, the RO and AMC advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

Furthermore, as concerning the Veteran's petitions to reopen 
his claims for service connection for the knee disorders, the 
December 2004 and February 2008 letters also provided notice 
in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In Kent, the Court held that VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information needed to 
establish entitlement to the underlying benefit being sought 
- which, here, is service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases of the denial in the prior final decision and provide 
the claimant a notice letter describing what evidence would 
be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).

Consider, as well, that the RO issued the December 2004 and 
February 2005 VCAA notice letters prior to initially 
adjudicating his claims, the preferred sequence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

It equally deserves mentioning that a June 2006 letter and 
the February 2008 letter also apprised the Veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing the additional notice in 
June 2006 and February 2008, the AMC has readjudicated his 
claims in the November 2009 SSOC, including considering any 
additional evidence received or otherwise obtained in 
response to that additional VCAA notice.  This is important 
to point out because if, as here, the notice provided prior 
to initially adjudicating the claims was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because: (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

With respect to the duty to assist, the Board previously 
remanded the Veteran's claims in January 2008, in part, so 
the RO/AMC could attempt to locate and obtain any outstanding 
treatment records from the local VA Medical Center (VAMC) 
in Bay Pines, Florida from 1962 or 1963, pertaining to the 
Veteran's knees.  The AMC requested these records three 
times, on remand, and received negative responses.  So given 
these several unsuccessful attempts to obtain these records, 
the Board finds that additional attempts to obtain them would 
be futile.  38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(c)(2), (c)(3), (e)(1).

And so, with respect to the duty to assist, the RO and AMC 
obtained or attempted to obtain the Veteran's service 
treatment records (STRs), service personnel records, private 
medical records, and VA medical records.  There is no 
indication of any additional records, not in the file, which 
are obtainable.

The Veteran has not been provided a VA Compensation and 
Pension Examination (C&P Exam) in response to any of these 
claims.  However, as the Board is not granting either of his 
petitions to reopen his previously denied claims concerning 
his knees, he is not entitled to a VA examination for a 
medical nexus opinion concerning the etiology of these 
claimed conditions unless and until there is the required new 
and material evidence to reopen these claims.  
38 C.F.R. § 3.159(c)(4)(iii).

And as for the remaining claim for service connection for an 
acquired psychiatric disorder, the Board finds that the 
evidence, which reveals the Veteran did not have this 
disorder during service and does not contain any competent 
and credible indication of a nexus or link between his 
military service and this disorder, including as being 
secondary to a service-connected disability, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As, instead, his service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no grounds for requesting a VA C&P exam and 
medical nexus opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met in this case.

There is only the Veteran's unsubstantiated lay allegation of 
a causal link or correlation between his claimed acquired 
psychiatric disorder, knee disorders, and military service.  
And his mere lay assertions of this purported linkage, 
absent any supporting medical evidence, are insufficient 
reason to schedule him for a VA C&P exam for a medical nexus 
opinion.  See Waters v. Shinseki, No. 2009-7071 (Apr. 6, 
2010).

The Board also has considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
holding in Charles was predicated on the existence of 
evidence of both relevant symptoms in service and a current 
diagnosis, with some suggestion of a possible correlation 
between the two other than the Veteran's unsubstantiated lay 
testimony.  This is not the case here.  In this case, neither 
the record nor the Veteran suggests he had any relevant 
psychiatric symptoms while in service; rather, as mentioned, 
he is attributing instead his acquired psychiatric disorder 
to his knee disorders - which, as will be explained, have not 
been service connected.  So referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with the January 2008 remand directives in trying to obtain 
the additional VA treatment records mentioned from the Bay 
Pines VAMC from 1962 or 1963, albeit unsuccessfully, and in 
providing additional VCAA notice - including concerning the 
requirements for establishing entitlement to service 
connection on the alternatively claimed secondary basis.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

II.  The Petitions to Reopen the Previously Denied, 
Unappealed, Claims for Service Connection for Right and Left 
Knee Disorders

The RO first considered and denied the Veteran's claims for 
service connection for right and left knee disorders in July 
1962.  The basis of that denial was that, although he had 
complained of his knees hurting (becoming swollen, stiff 
and painful) during service after squatting to fire his 
weapon on the rifle range during training, there was 
insufficient evidence for concluding there had been any 
aggravation (meaning chronic or permanent worsening) of his 
bilateral knee disability during service stemming from 
injuries that he had first sustained to his knees prior to 
service in 1958 while playing football in high school.  
Following those injuries in high school, his right knee 
reportedly had to be in a cast for about 4-5 weeks, and he 
then wore a brace for about 6 months.  He also reportedly had 
to wear a brace on his left knee at the same time.  There 
even were indications he had been unable to hold a steady job 
during his civilian life because of the problems with his 
knees and even that at one time he had been refused induction 
into the Army because of his knees, although he did not 
report that prior rejection at the time of his then current 
induction (and no knee defect involving either knee was noted 
during his then current induction physical examination).  


Still, concluded the RO, given this rather extensive pre-
service history of 
knee-related impairment and diagnosis of internal derangement 
with marked laxity of the medial lateral ligament and 
probable torn medial meniscus of the left knee, and moderate 
medial collateral ligament laxity of the right knee secondary 
to the 1958 injury in high school while playing football, the 
Veteran's separation from service by reason of this 
disability was insufficient grounds for concluding there had 
been aggravation during service of his pre-existing 
disability merely by squatting on the rifle range (especially 
absent any additional evidence of relevant injury (trauma) or 
disease while in service other than that).

The Veteran did not appeal that July 1962 decision initially 
considering and denying his claims for service connection for 
right and left knee disorders.

Many years later, in April 1997, the Veteran submitted a 
petition to reopen his claim for service connection for a 
right knee disorder.  The RO denied that petition in a June 
1997 decision on the basis that no new and material evidence 
had been submitted to reopen this claim.  He did not appeal 
that decision, either.

The July 1962 RO decision is the most recent unappealed 
decision concerning the Veteran's claim for a left knee 
disorder, and it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Whereas the more recent June 1997 RO decision is the most 
recent unappealed decision concerning the Veteran's claim for 
a right knee disorder, and it, too, is final and binding on 
him based on the evidence then of record and not subject to 
revision on the same factual basis.  Id.

Since the RO has previously considered and denied these 
claims, and the Veteran did not timely appeal either 
decision, the first inquiry is whether new and material 
evidence has been submitted during the many years since to 
reopen these claims  38 C.F.R. § 3.156.

And irrespective of whether the RO determined there was new 
and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate these claims on their underlying merits, i.e., on 
a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
and McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  See, too, 
VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then the Board must reopen the respective claim and 
review its former disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



The RO's July 1962 denial of the Veteran's left knee disorder 
claim and June 1997 denial of his petition to reopen his 
right knee disorder claim are the most recent final and 
binding decisions on these claims, respectively, so they mark 
the starting points for determining whether there is new and 
material evidence to reopen these claims.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated in the RO's July 1962 and June 
1997 denials, new and material evidence as to each of the 
Veteran's claimed knee disorders would consist of competent 
evidence suggesting a correlation between a current knee 
disorder and his military service - such as by indicating 
that a "chronic" knee disorder was either incurred in or 
aggravated by his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) (indicating "a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); and 
38 C.F.R. § 3.303(b).

Unfortunately, the evidence added to the record since the 
RO's prior decisions does not address these evidentiary 
shortcomings.  No additional evidence of any significance was 
submitted or otherwise added to the record during the several 
intervening years between the initial July 1962 decision and 
the more recent June 1997 decision with respect to the 
claimed left knee disorder.  So the Board need only consider 
the additional evidence that has been submitted or otherwise 
obtained since that more recent June 1997 decision, in 
addressing both claims.



This additional evidence submitted includes the Veteran's 
post-service VA treatment records.  Although these post-
service treatment records are new, in that they were not 
previously of record and therefore not previously considered, 
they refer only to his present evaluation and treatment, 
i.e., the current diagnosis and severity of his claimed 
conditions.  So these records, while new, are not also 
material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  Notably, 
this additional evidence does not contain any competent 
medical or other opinion suggesting, let alone indicating, 
the Veteran has either a right or left knee disorder related 
to his military service, including by suggesting any pre-
existing knee disorder was aggravated by his military service 
(such as from having to squat to fire his weapon during 
training).  So this additional evidence does not raise a 
reasonable possibility of substantiating these claims.  See 
38 C.F.R. § 3.156(a).

The additional evidence submitted also includes a March 2005 
letter from a psychologist regarding the Veteran's mental 
health treatment.  Although this letter also is new in the 
sense it was not previously before decisionmakers, it also is 
not material since it does not relate to an unestablished 
fact necessary to substantiate either knee disorder claim.  
38 C.F.R. § 3.156(a).  This letter is only potentially 
relevant in establishing the Veteran has mental impairment, 
and even if per chance also suggested to be related to his 
knee disorders, the fact remains that this evidence does not 
also, in turn, relate the knee disorders to his military 
service.  And this is the required chain link of causation, 
which this evidence does little, if anything, to address.

As well, the additional evidence submitted includes multiple 
personal statements from the Veteran relating his claimed 
knee disorders to being pushed while squatting on the rifle 
range - as opposed to merely squatting on the rifle range 
to fire his weapon during training.  His STRs, which were 
available to VA decisionmakers when initially considering and 
denying his claims in July 1962, document his in-service 
complaints and treatment relating to knee pain, swelling and 
stiffness.  The July 1962 decision references his in-service 
knee symptoms as relating to squatting on the rifle range.  
It also indicates there was no evidence of any further trauma 
sustained to his knees beyond that associated with squatting 
on the rifle range.  It further indicates the RO considered 
his in-service knee symptoms as merely an acute condition 
caused by squatting on the rifle range, rather than 
indicative of more severe trauma so as to have resulted in 
chronic residual disability.  So his assertions are mostly 
cumulative and redundant.  That is, his additional lay 
statements essentially to this same effect are a mere 
reiteration of the argument he made when initially filing his 
claim in 1962 - that he has knee disability from the type of 
training mentioned in service.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And 
even accepting as true his claim that he was pushed and 
injured his knees, rather than just squatted, does not in 
turn suggest he has any additional resultant knee disability.  
Indeed, such mere lay statements of causation generally are 
not competent evidence so do not raise a reasonable 
possibility of substantiating claims for service connection.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that a layman generally is not competent to offer a diagnosis 
and medical opinion regarding causation, and that such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moreover, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted as much, 
indicating that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Therefore, the Board finds that the additional evidence 
submitted or otherwise obtained since the July 1962 and June 
1997 decisions is cumulative or redundant of evidence 
previously of record and already considered, so not new, 
and/or does not provide the facts necessary to substantiate 
the claims, so not material.  Accordingly, the Board finds 
that the Veteran has not submitted new and material evidence 
to reopen his claims for service connection for either a left 
or right knee disorder.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-
60 (July 28, 2006), a "psychosis" includes the following 
specific disorders:  brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  



A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez 
v. West, 11 Vet. App. 148, 158 (1998).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he has an acquired psychiatric 
disorder -specifically depression, secondary to his knee 
disorders.  See his May 2007 hearing testimony.

But as is readily apparent, the Veteran must first establish 
his entitlement to service connection for the underlying 
disability (which, here, is a knee disorder) for him to in 
turn also have a viable claim for secondary service 
connection for another condition.  38 C.F.R. § 3.310.

And, here, inasmuch as the Veteran's asserted knee disorders 
are not service connected, it logically follows that he also 
is not entitled to secondary service connection for an 
acquired psychiatric disorder, either, because the underlying 
precipitating disorder has not been linked to his military 
service.

This notwithstanding, the Board will also consider as a 
matter of course whether the Veteran may be entitled to 
service connection for an acquired psychiatric disorder under 
the alternative theory of direct incurrence in service.  See 
EF v. Derwinski, 1 Vet App 324 (1991) (VA must consider all 
potential basis of entitlement reasonably raised by the 
record).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 
(1992).

As mentioned, direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran's STRs, however, are completely unremarkable for 
any complaints, diagnosis of, or treatment relating to an 
acquired psychiatric disorder.  Furthermore, his VA treatment 
records show he initially presented for mental health 
treatment in December 2004 because of reportedly seeing dead 
bodies in an apartment complex.  He had not received any 
prior psychiatric treatment, medication, or hospitalization.  
A letter from a private psychologist, Dr. E.S., indicates the 
Veteran has been receiving psychotherapy since January 2005.  
In any event, there is simply no competent and credible 
medical or other nexus evidence, either in his STRs or his 
post-service records, linking this condition to his military 
service.

Therefore, the Board finds that the Veteran does not have an 
acquired psychiatric disorder that has been etiologically 
linked to his military service, either directly, 
presumptively, or on a secondary basis by way of service-
connected disability.



For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor and that 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The petition to reopen the claims for service connection for 
right and left knee disorders is denied.
 
The claim for service connection for an acquired psychiatric 
disorder, including as secondary to the knee disorders, also 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


